DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/27/2022 have been fully considered but they are not persuasive. 
Applicant’s Reponse: Claims 1-20 stand rejected under 35 U.S.C. § 112(a), first paragraph, on the basis of allegedly failing to comply with the enablement requirement. Claims 1-20 stand rejected under 35 U.S.C. § 112(b), second paragraph, on the basis of allegedly being indefinite. Applicant respectfully traverses the rejection. 
Without acquiescing to the propriety of the rejections, Applicant respectfully submits that the aforementioned rejection is moot in view of amendments to claims 1, 5, 8, 13, and 16. Applicant respectfully requests that the rejection of claims 1-2, 5-10, and 13-20 be withdrawn. 
The examiner does not find the applicant’s response to be sufficient to overcome the rejections of Claims 1-20 under 35 U.S.C 112(a) or 35 U.S.C. 112(b). 
With regard to the rejections under 35 U.S.C. 112(a) the applicant did not provide arguments against the statement made by the examiner wherein “… the specification fails to go into detail where the multiple samples of a selected one of the square wave signals originate, how they are acquired, or how the multiple sample of a signal square wave signal are evaluated to derive a (single) binary state (of the selected signal). The specification merely discloses “In a step 440, multiple samples of the selected one of the square wave signals are evaluated to derive a binary state of the selected one.” The amendment does not render the rejection moot, and thus the rejection is not withdrawn by the examiner. 
With regard to the rejections under 35 U.S.C. 112(a) the applicant did not provide arguments against the statement made by the examiner wherein “… it is not clear where the multiple samples of a selected one of the square wave signals originate, how they are acquired, or how the multiple sample of a signal square wave signal are evaluated to derive a (single) binary state (of the selected signal).” The amendment does not render the rejection moot, and thus the rejection is not withdrawn by the examiner, as the amendment does not clarify the issues of the rejection.
Applicant’s arguments, see page 6-7, filed 10/27/2022, with respect to Claims 1, 6, 8, 14, 16-17, and 20 have been fully considered and are persuasive.  The 35 U.S.C. 102(a)(1) rejection of Claims 1, 6, 8, 14, 16-17, and 20 has been withdrawn. 
Applicant respectfully submits that Bailey fails to teach or suggest at least the features of independent claim 1 of "evaluating multiple samples of the selected one of the square wave signals to derive a binary state ... wherein the evaluating comprises ... providing the binary state to an interrupt pin of a processor ... employing a clock signal to sample the selected one of the square wave signals . . . asserting a signal on the interrupt pin if at least a threshold number of assertions is reached during a window of time." 
Bailey relates to an apparatus and method for detecting, filtering and conditioning electrical signals. Bailey discloses voltage threshold values such as, for example, an input logic high threshold voltage of about 1.3 volts and 2.7 volts and an input logic low threshold voltage of about 0.5 volts and 1.9 volts but fails to disclose "asserting a signal on the interrupt pin if at least a threshold number of assertions is reached during a window of time" as recited by amended independent claim 1. In light of the above, Applicant respectfully submits that independent claim 1 distinguishes over Bailey and is in condition for allowance. 
Applicant respectfully submits that amended independent claims 8 and 16 patentably distinguish over the Bailey for similar reasons to those discussed above with respect to independent claim 1. In light of the above, Applicant respectfully submits that independent claims 8 and 16 distinguish over Bailey and are in condition for allowance. 
Dependent claims 2 and 5-7 depend from and further limit amended independent claim 1 in a patentable sense. Dependent claims 9-10 and 13-15 depend from and further limit amended independent claim 8 in a patentable sense. Dependent claims 17-20 depend from and further limit amended independent claim 16 in a patentable sense. These dependent claims therefore distinguish over Bailey for at least the same reasons as those set forth above relative to the rejection of amended independent claims 1, 8, and 16, respectively, and are in condition for allowance.
The examiner finds the applicant’s response to be sufficient to overcome the rejections of Claims 1, 6, 8, 14, 16-17, and 20 under 35 U.S.C 102(a)(1). 
The prior art rejections of Claims 1, 6, 8, 14, 16-17, and 20 are hereby withdrawn by the examiner. However, in view of the 35 U.S.C. 112(a) and 35 U.S.C 112(b) rejections, the claims are not considered for allowance. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 1, 8, and 16 disclose “evaluating multiple samples of the selected one of the square wave signals to derive a binary state.” However, the specification fails to go into detail where the multiple samples of a selected one of the square wave signals originate, how they are acquired, or how the multiple sample of a signal square wave signal are evaluated to derive a (single) binary state (of the selected signal). The specification merely discloses “In a step 440, multiple samples of the selected one of the square wave signals are evaluated to derive a binary state of the selected one.” Thus Claims 1, 8, and 16 are considered to contain subject matter which was not described in the specification in such a way as to enable one of ordinary skill in the art to make and/or use the claimed method.
Claims 2, 5-7, 9-10, 13-15, and 17-20 depend upon that of Claim 1, 8, and 16 and require all of the limitations of Claims 1, 8, and 16, therefore Claims 2, 5-7, 9-10, 13-15, and 17-20 are too considered as rejected as failing to comply with the enablement requirement. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8, and 16 disclose “evaluating multiple samples of the selected one of the square wave signals to derive a binary state.” However, it is not clear where the multiple samples of a selected one of the square wave signals originate, how they are acquired, or how the multiple sample of a signal square wave signal are evaluated to derive a (single) binary state (of the selected signal). It is also not clear how the evaluating comprises providing the binary state to an interrupt pin of a processor, if the purpose of the evaluating is to derive a binary state. Based on the amended claim language, the evaluation step would need to be completed to derive a binary state in order for the binary state to be provided to an interrupt pin of a processor. Thus Claims 1, 8, and 16 are considered as being indefinite for failing to particularly point out and distinctly claim the subject matter regarded as the claimed invention.
Claims 2, 5-7, 9-10, 13-15, and 17-20 depend upon that of Claim 1, 8, and 16 and require all of the limitations of Claims 1, 8, and 16, therefore Claims 2, 5-7, 9-10, 13-15, and 17-20 are too considered as rejected as being indefinite. 
Conclusion
Examiner’s Note: No prior art rejections are being provided for claims 1-2, 5-10, and 13-20 are not considered to be allowable in view of the 35 U.S.C. 112(a) rejections of Claims 1-20.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on PTO-892 form are related to the art of the present invention with respect to electronic controllers in which the input signals are multiplexed, the conditioning of said input signals with respect to heating, ventilation and air conditioning (HVAC) systems.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN CURTIS whose telephone number is (571)272-3564. The examiner can normally be reached M-F 8am-5pm; Alternate Fridays off..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEAN CURTIS
Examiner
Art Unit 2858



/S.C./Examiner, Art Unit 2858                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858